

 
 

--------------------------------------------------------------------------------

 
 
 


 

 [cfo.jpg]

 




June 21, 2012


Brian Cahill, President/GM
Southwest Iowa Renewable Energy
10868 189th Street
Council Bluffs, IA 51503




Dear Brian,


We appreciate the opportunity to present this proposal to serve Southwest Iowa
Renewable Energy. CFO Systems, LLC looks forward to a productive relationship
with you and SIRE and welcomes the chance to assist you in reaching your
ultimate goals.


If you agree with the project plan that follows and the terms of the project
noted within, please sign and return a copy of this signature page.  Either
party may terminate this agreement upon 30-day written notification.


Please feel free to contact me immediately with any issues, concerns or
questions.  We appreciate the opportunity to work with you and are looking
forward to a productive relationship with Southwest Iowa Renewable Energy.


Sincerely,
 
 
[brett.jpg]
 
I agree to the project plan as outlined in
 this proposal and to the terms of the
 project as noted.
 
      Signature: /s/ Brian Cahill      
 
 
      Signed by:  Brian Cahill      
 
 
Date:
 6-22-2012  

 
Brett Frevert
Managing Director
CFO Systems, LLC
402-884-0066 ext. 102
bfrevert@cfosystemsllc.com


               
                                                 



                                                                                                     Page
1 


11606 Nicholas Street ● Suite 800 ● Omaha, NE  68154 ● 402-884-0066 ●
www.cfosystemsllc.com
 
 

--------------------------------------------------------------------------------

 

 

 [cfo.jpg]




About CFO Systems, LLC
 
CFO Systems provides financial leadership to middle-market entities throughout
the United States.  We serve our clients as interim and timeshare CFOs and
controllers, providing the expertise and experience you need on your schedule.
 
 
We are a group of experienced accountants and CPAs – former controllers, CFOs,
treasurers, audit directors and finance managers.  Our projects typically last
from several months to several years as our clients rely on us to lead them to
the next level by providing quality financial and executive leadership. Our
clients span the range of the manufacturing, construction, financial, medical,
real estate, renewable fuels, retail and technology industries.
 
 
Yet, we are highly specialized.  This is our only service.  We differ from other
providers (typically CPA firms) in that we do NOT provide tax, audit, financial
planning or other ancillary services.  We DO work well with a range of CPA firms
– local, regional and international.  In fact, several firms now refer their
clients to us to allow the CPA firm to maintain its independence.
 
 
The other critical aspect is our experience.  All of our principals have served
in large CPA firms, serving a range of clients.  All have been in corporate
accounting of sizeable organizations.  All have held multiple positions in
multiple companies, providing the best range of education and experience
available in the profession.  In short, we’ve “been there” – we have experience
with growth challenges, business challenges and personnel challenges.
 







                                                                                                     Page
2 


11606 Nicholas Street ● Suite 800 ● Omaha, NE  68154 ● 402-884-0066 ●
www.cfosystemsllc.com
 
 

--------------------------------------------------------------------------------

 



 

 [cfo.jpg]




Advanced Expertise


 
Although many of our engagements continue for years, our model is simple – we
provide the level, and quantity, of financial leadership you need.
 
 
We do not provide the traditional “consultant approach,” sending in a full team
of our advisors.  Instead, we rely on our ability to lead, train and develop
your permanent staff.  We have learned that when provided with the leadership
and the opportunity, quality staff in a middle-market company will
enthusiastically embrace the opportunity to learn and advance.
 
 
Companies calling on CFO Systems enjoy the benefits of advanced expertise while
limiting the cost and commitment of senior executives.
 
 


 
 
Engagement Team
 
 
Our team will primarily consist of Tim Hoffman and Brett Frevert with supporting
staff if and as required.  We will make our best effort to efficiently staff the
engagement to provide the best value to your company.  Resumes for Tim Hoffman,
Brett Frevert and other members of the CFO Systems team are available on the
company’s web site at www.cfosystemsllc.com or may be provided upon request.
 



                                                                                                     Page
3 


11606 Nicholas Street ● Suite 800 ● Omaha, NE  68154 ● 402-884-0066 ●
www.cfosystemsllc.com
 
 

--------------------------------------------------------------------------------

 



 
 

 [cfo.jpg]


 
 
Engagement Scope and Outline
 
 
Our customary approach to this type of engagement is to develop a thorough
understanding of your business model and to document the legal, financial and
related components so that we are able to properly support you and the executive
team.
 
 
Based upon our experience in the ethanol industry, our earlier conversations
with you, and review of the various company public filings, we are very
confident in our knowledge and ability to step into the company.
 
 
The primary function of this engagement will be to serve SIRE as CFO and
Controller/Accounting Leadership of the organization.  We will provide the
expertise and perform the duties typically associated with and expected from
these positions.  All of our work will be supervised by, and we will report to,
you in your role as President/GM.
 
 
Additional projects will be reviewed as they arise and our involvement will be
determined at that point.
 
 




                                                                                                     Page
4 


11606 Nicholas Street ● Suite 800 ● Omaha, NE  68154 ● 402-884-0066 ●
www.cfosystemsllc.com
 
 

--------------------------------------------------------------------------------

 

 
 
 

 [cfo.jpg]


 
 
 
Fee Structure
 
 
In consideration of CFO Systems, LLC’s services, we will be paid as an
independent contractor to the company as described below:
 
 
 
1)
Deposit – A deposit in the amount of $4,000 will be paid to start the
engagement.  $2,000 of this deposit will be applied to the first invoice
generated under this agreement.  $2,000 will be applied within 60 days.

 
 
 
2)
Rates – We typically charge an hourly rate of $175 for CFO time; $125 for
Controller level expertise and $75 for supporting staff, but based on the
quantity and expected duration of this engagement, agree to discount our fees to
$150 for CFO and $100 for Controller.

 
 
 
3)
Expenses – Any expenses incurred on behalf of your companies by CFO Systems will
be re-billed to the organization as incurred.

 
 
We will submit invoices on a bi-weekly basis for services provided, using actual
time, at these rates.  Much like the traditional payroll, payment is due within
two weeks of receipt.
 

                                                                                                     Page
5 


11606 Nicholas Street ● Suite 800 ● Omaha, NE  68154 ● 402-884-0066 ●
www.cfosystemsllc.com
 
 

--------------------------------------------------------------------------------

 
